Exhibit 10.13

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of September 26, 2003
(the “Effective Date”), by and between CHECKERS DRIVE-IN RESTAURANTS, INC., a
Delaware corporation (“Checkers”) and Keith Sirois, an individual (the
“Executive”). Checkers is sometimes referred to herein singularly as the
“Company”.

 

BACKGROUND INFORMATION

 

The Company and the Executive previously maintained employment at will. The
Executive and the Company wish to enter into an agreement upon the terms set
forth herein. Accordingly, in consideration of the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:

 

OPERATIVE PROVISIONS

 

1. Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs the Executive to serve in an executive and managerial
capacity as the President and Chief Executive Officer, and the Executive accepts
such employment and agrees to perform such reasonable responsibilities and
duties commensurate with the aforesaid position, as directed by the Board of
Directors of the Company or as set forth in the Articles of Incorporation and/or
the Bylaws of the Company; for all locations in which the Company has offices or
stores. The Executive agrees to devote his full time efforts to his employment
duties at Checkers.

 

2. Term. The term of employment under this Agreement shall be for a period of
two (2) years (the “Term”) commencing on the Effective Date, subject to
termination pursuant to Section 4 below. The Term may be extended at the
Company’s option for three (3) additional one (1) year periods, and the Company
shall provide written notice of renewal or non-renewal within thirty (30) days
of the expiration of the Term, either initial or as extended.

 

3. Compensation.

 

3.1 Annual Salary. During the first year of the Term, the Company shall pay the
Executive an aggregate minimum base annual salary, before deducting all
applicable withholdings, of Three Hundred Thousand Dollars ($300,000.00) (the
“Base Salary”), payable at the times and in the manner dictated by the Company’s
standard payroll policies.

 

Page 1 of 7



--------------------------------------------------------------------------------

3.2 Other Compensation and Benefits. During the Term, as additional
compensation, the Executive shall be entitled to participate in and receive the
following:

 

(a) Incentive Bonus. The Executive shall be entitled to participate in the
Company’s Incentive Bonus Plan, pursuant to which the Executive shall be
entitled to earn an annual bonus of a percentage of his Base Salary, the award
of which is to be determined by the Compensation Committee of the Company’s
Board of Directors (the “Incentive Bonus”). The Incentive Bonus will be based on
the Executive’s achievement of certain performance criteria and percentage to be
determined in good faith by the Compensation Committee of the Company’s Board of
Directors. The Incentive Bonus if any, shall be pro-rated for any partial
employment period. Any Incentive Bonus due for a given year of the Term shall be
paid no later than April 15th of the following year.

 

(b) Benefits. The Executive shall be entitled to choose to participate in and
receive all benefits under the Checker’s employee benefit plans or programs
(including, without limitation, medical, dental, disability, and group life) any
retirement savings plans or programs (including without limitation, employee
stock purchase plans), and such other prerequisites of offices as Checkers may,
from time to time and in its sole discretion, make available generally to
employees of similar rank as Executive, subject to such eligibility provisions
as may be in effect from time to time.

 

(c) Stock Options. Checkers hereby grants to the Executive options to purchase
50,000 shares of Checkers Common Stock, in accordance with and pursuant to the
terms of the Checkers 2001 Stock Option Plan. If this Agreement is terminated
without cause or by reason of the Executive’s disability or death, the stock
options granted herein shall be vested immediately, and the Executive or the
legal representatives or designated beneficiary, as appropriate, shall have two
(2) years from the date of termination to exercise such options. If the
Agreement is terminated for cause, all stock options not vested as of the date
of termination shall be forfeited.

 

3.3 Vacation. The Executive will be entitled to paid vacation time in accordance
with the Company’s personnel policies and procedures made available to the
Company’s executive employees of similar rank, as the same may change from time
to time, or as otherwise determined by the Board of Directors of the Company. In
addition, the Executive shall be entitled to such holidays consistent with the
Company’s standard policies or as the Company’s Board of Directors may approve.

 

3.4 Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt and approval of appropriate
documentation, reimburse the Executive each month for his reasonable travel,
lodging, entertainment, promotion and other ordinary and necessary business
expenses. The arrangement set forth in this Section 3.4 is intended to
constitute an accountable plan within the meaning of Section 162 of the Internal
Revenue Code, as amended (the “Code”) and the accompanying regulations, and the
Executive agrees to comply with all reasonable guidelines established by the
Company from time to time to meet the requirements of Section 162 of the Code
and the accompanying regulations.

 

Page 2 of 7



--------------------------------------------------------------------------------

4. Termination.

 

4.1 For Cause. Notwithstanding any other provisions of the contrary contained
herein, the Company may terminate this Agreement immediately for cause upon
written notice to the Executive, in which event the Company shall be obligated
to pay the Executive that portion of the Base Salary and the Incentive Bonus, if
any, due him through the date of termination. For purposes of this Agreement,
“cause” shall mean: (a) material default or other material breach by the
Executive of the Executive’s obligations hereunder; (b) the willful and habitual
failure by the Executive to perform the duties that the Executive is required to
perform under this Agreement or the Company’s corporate policies, provided such
corporate policies have previously been delivered to the Executive; or (c)
misconduct, dishonesty, insubordination, or other act by the Executive that in
any way has a direct, substantial and adverse effect on either Company’s
reputation or its respective relationships with its customers or employees,
including, without limitation, (i) use of alcohol or illegal drugs such as to
interfere with the Executive’s obligations hereunder, (ii) conviction of a
felony or of any crime involving moral turpitude or theft, and (iii) material
failure by the Executive to comply with applicable laws or governmental
regulations pertaining to the Executive’s employment hereunder.

 

4.2 Without Cause. Notwithstanding any other provisions to the contrary
contained herein, the Company, may terminate this Agreement without cause by
giving ninety (90) days written notice. If the Company terminates this Agreement
under this Section 4.2, it shall continue to pay the Executive through the
balance of the unexpired term. The amount payable to the Executive hereunder
shall be paid to the Executive in a lump sum or as otherwise directed by the
Executive.

 

4.3 Disability. Notwithstanding any other provisions to the contrary contained
herein, if the Executive fails to perform his duties hereunder on account of
illness or other incapacity for a period of six (6) consecutive months, the
Company shall have the right upon written notice to the Executive to terminate
this Agreement, without further obligation, by paying the Executive an amount
equal to his annual Base Salary then in effect, in a lump sum or as otherwise
directed by the Executive.

 

4.4 Death. Notwithstanding any other provisions to the contrary contained
herein, if the Executive dies during the Term of this Agreement, this Agreement
shall terminate immediately, and the Executive’s legal representatives or
designated beneficiary shall be entitled to receive the Base Salary accrued to
the date of the Executive’s death, in addition to a bonus based upon a
percentage of such accrued Base Salary as determined by the Compensation
Committee of the Company’s Board of Directors, payable in a lump sum or as
otherwise directed by the Executive’s legal representatives or designated
beneficiary, whichever the case may be.

 

4.5 Termination by the Company Following Change of Control. In the event of a
Change of Control (as defined below) of the Company, the Company shall require
any Successor (as defined below) to assume and agree to perform this Agreement
in the

 

Page 3 of 7



--------------------------------------------------------------------------------

same manner and to the same extent that the Company would be required to perform
if the Change of Control had not occurred. Notwithstanding the assumption of
this Agreement by the Successor, and its agreement to perform the duties and
obligations of the Company hereunder, the Company shall remain jointly liable
with the Successor with respect to any breach of such duties and obligations. As
used herein, a “Change of Control” of the Company shall mean the acquisition by
a “Successor,” whether directly or indirectly, by purchase, merger,
consolidation or otherwise, of all or substantially all of the common stock,
business and/or assets of such Company; provided, however, that a Change of
Control shall not be deemed to have occurred as a result of an increased
ownership interest of the Company by GIANT GROUP, LTD., or any of their
respective affiliates, or a transfer of any such ownership interests by any such
entity to any of its affiliates.

 

4.6 Effect of Termination. Termination for any cause shall not constitute a
waiver of the Company’s rights under this Agreement as specified in Section 6
nor a release of the Executive from any obligation hereunder except his
obligation to perform his day-to-day duties as an Executive.

 

5. Non-Delegation of Executive’s Rights. The obligations, rights and benefits of
the Executive hereunder are personal and may not be assigned or transferred in
any manner whatsoever, nor are such obligations, rights or benefits subject to
involuntary alienation, assignment or transfer.

 

6. Covenants of Executive.

 

6.1 Confidentiality. The Executive acknowledges that in his capacity as an
Executive of the Company he will occupy a position of trust and confidence, and
he further acknowledges that he will have access to and learn substantial
information about the Company and its respective operations that is confidential
or not generally known in the industry including, without limitation,
information that relates to purchasing, sales, customers, marketing, such
Company’s financial position and financing arrangements. The Executive agrees
that all such information is proprietary or confidential or constitutes trade
secrets and is the sole property of the Company. Accordingly, during the
Executive’s employment by the Company and for a period of two (2) years
thereafter, the Executive will keep confidential, and will not without the
Company’s permission reproduce, copy of disclose to any other person or firm,
any such information or any documents or information relating to the Company’s
methods, processes, customers, accounts, analyses, systems, charts, programs,
procedures, correspondence, or records, or any other documents used or owned by
the Company, nor will the Executive advise, discuss with or in any way assist
any other person or firm in obtaining or learning about any of the items
described in this section, either alone or with others, outside the scope of his
duties and responsibilities with the Company unless otherwise required by law or
court ordered subpoena.

 

Page 4 of 7



--------------------------------------------------------------------------------

6.2 Competitive Activities During Employment. The Executive agrees that during
his employment by the Company, he will devote substantially all his business
time and effort to and give undivided loyalty to the Company. The Executive will
not, during his employment by the Company, engage in any way whatsoever,
directly or indirectly, in any business that is competitive with the Company,
nor solicit, or in any other manner work for or assist any business which is
competitive with the Company. During his employment by the Company, the
Executive will undertake no planning for or organization of any business
activity competitive with the work he performs as an executive of the Company,
and the Executive will not, during his employment by the Company, combine or
conspire with any other employee of the Company or any other person for the
purpose of organizing any such competitive business activity.

 

6.3 Remedy for Breach. The Executive acknowledges that the Company will be
irrevocably damaged if all of the provisions of this Section 6 are not
specifically enforced. Accordingly, the Executive agrees that, in addition to
any other relief to which the Company may be entitled, the Company will be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction for the purpose of restraining the Executive from any actual or
threatened breach of this Section 6. The Executive’s obligations under this
Section 6 shall survive the Executive’s termination of employment with the
Company for the periods of time specified in this Section 6.

 

7. Return of Documents. Upon termination of this Agreement, the Executive shall
return immediately to the Company all records and documents of or pertaining to
the Company and shall not make or retain any copy or extract of any such record
or document.

 

8. Improvements and Inventions. Any and all improvements or inventions which the
Executive may conceive, make or participate in during the period of his
employment shall be the sole and exclusive property of the Company. The
Executive will, whenever requested by the Company during the period of his
employment, execute and deliver any and all documents which the Company shall
deem appropriate in order to apply for and obtain patents for improvements or
inventions or in order to assign and convey to the Company the sole and
exclusive right, title and interest in and to such improvements, inventions,
patents or applications.

 

9. Miscellaneous.

 

9.1 Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the Executive’s employment with the Company
and supersedes any and all prior or contemporaneous agreements or
understandings, whether oral or written, relating to such employment. This
Agreement may be amended, modified, supplemented, or changed only by a written
document signed by all parties to this Agreement.

 

Page 5 of 7



--------------------------------------------------------------------------------

9.2 Disputes and Grievances. The Executive agrees that the exclusive forum for
any dispute or grievance arising from or relating to this Agreement or the
Executive’s employment at the Company, shall be governed by the Company’s “Fast
Track Resolution Program”, a copy of which will be made available to the
Executive.

 

9.3 Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States certified mail, postage prepaid, with return
receipt requested, to the parties at their respective addresses set forth below:

 

To Checkers:

 

Checkers Drive-In Restaurants, Inc.

4300 West Cypress Street, Suite 600

Tampa, FL 33607

Attn: General Counsel

 

To Executive:

 

Keith Sirois

16303 Dobson Court

Tampa, FL 33647

Fax: (775) 254-8084

 

9.4 Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

9.5 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their permitted assigns. Neither this Agreement nor any of the
rights of the parties hereunder may be transferred or assigned by either party,
except that if there is a Change of Control of the Company and the Successor
assumes, either expressly or by operation of law, such Company’s obligations
under this Agreement, then the Company shall assign its rights and obligations
hereunder to such Successor subject to the terms of Section 4.5 of this
Agreement. Any assignment or transfer in violation of this Section 9.5 shall be
void.

 

9.6 Captions and Headings. The captions and headings are for convenience of
reference only and shall not be used to construe the terms or meaning of any
provisions of this Agreement.

 

[EXECUTIONS COMMENCE NEXT PAGE]

 

Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Employment Agreement as of the
date set forth above.

 

CHECKERS DRIVE-IN RESTAURANTS, INC.

a Delaware Corporation

By:  

/s/    Peter C. O’Hara

   

--------------------------------------------------------------------------------

    Peter C. O’Hara, Chairman of the Board EXECUTIVE By:  

/s/    Keith Sirois

   

--------------------------------------------------------------------------------

    Keith Sirois, SSN# ###-##-####

 

Page 7 of 7